Name: Commission Regulation (EC) NoÃ 598/2006 of 18 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 19.4.2006 EN Official Journal of the European Union L 106/1 COMMISSION REGULATION (EC) No 598/2006 of 18 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 18 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 84,0 204 65,0 212 139,0 624 108,6 999 99,2 0707 00 05 052 117,8 204 47,4 999 82,6 0709 10 00 624 119,2 999 119,2 0709 90 70 052 98,5 204 54,1 999 76,3 0805 10 20 052 63,9 204 29,0 212 49,5 220 36,2 624 68,7 999 49,5 0805 50 10 624 60,8 999 60,8 0808 10 80 388 83,1 400 125,3 404 90,3 508 75,2 512 78,1 528 79,6 720 77,8 804 108,7 999 89,8 0808 20 50 052 75,0 388 92,6 512 106,9 528 74,8 720 76,1 999 85,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.